 

 

Exhibit 10.2

 

[gwgmn3hl4slz000001.jpg]Adverum Biotechnologies, Inc.

1035 O’Brien Drive,

Menlo Park, CA 94025 O: 650.272.6269

 

 

 

May 8, 2018

Athena  Countouriotis Adverum Biotechnologies, Inc. 1035 O’Brien Drive

Menlo Park, CA 94025

 

 

Dear Athena:

 

This letter sets forth the substance of the separation and consulting agreement
(the “Agreement”) between you and Adverum Biotechnologies, Inc. (the “Company”).

 

1.

Separation. You have tendered your resignation from all positions you hold with
the Company effective May 11, 2018 (the “Separation Date”).

 

 

2.

Accrued Salary and Paid Time Off. On the Separation Date, the Company will pay
you all accrued salary, and all accrued and unused vacation earned through the
Separation Date, subject to standard payroll deductions and withholdings.

 

 

3.

Consulting. If you timely sign this Agreement and allow the release set forth
herein to become effective, then following the Separation Date, the Company will
engage you as a consultant under the terms set forth below.

 

 

a.Consulting Period. You will serve as a consultant to the Company beginning on
the Separation Date and ending on June 30, 2018 (the “Consulting Period”),
unless terminated earlier pursuant to Section 2(h).

 

b.Consulting Services. As a consultant, you will be responsible for assisting
the Company in any area of your expertise, as reasonably requested by the
Company (the “Consulting Services”), approximately one (1) day per week. You
will conduct the Consulting Services at a location of your choosing, and will
exercise the highest degree of professionalism in performing the Consulting
Services.

 

c.Equity. During your employment with the Company, you were granted certain
equity interests in the Company summarized in Exhibit A, attached. During the
Consulting Period, these interests will continue to vest under the existing
terms as set forth in the governing equity agreements. All rights and
obligations with respect to your equity interests will be as set forth in the
applicable agreements, grant notices and plan documents. You are encouraged to
obtain independent tax advice concerning your options and how the terms of this
Agreement may affect the tax treatment of your interest.

 

d.Independent Contractor Status. You agree that during the Consulting Period,
(i) you will be an independent contractor to the Company and not an employee of
the Company, and (ii) the Company will not make payments for state or federal
income tax, FICA (social security and Medicare), make unemployment insurance or
disability insurance contributions, or obtain workers’ compensation insurance on
your behalf.

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

 

e.Protection of Information. You agree that during the Consulting Period and
thereafter, you will not use or disclose any confidential or proprietary
information or materials of the Company that you obtain or develop in the course
of performing consulting services for the Company. Any and all work product you
create in the course of performing consulting services for the Company will be
the sole and exclusive property of the Company. You hereby assign to the Company
all right, title, and interest in all inventions, techniques, processes,
materials, and other intellectual property developed in the course of performing
consulting services for the Company.

 

f.Limitations on Authority. You will have no responsibilities or authority as a
consultant to the Company other than as provided above. You agree not to
represent or purport to represent the Company in any manner whatsoever to any
third party except with my prior written consent.

 

g.Standards of Conduct; Noncompetition. You agree not to engage in any conduct
during the Consulting Period that is detrimental to the interests of the
Company. You further agree during the Consulting Period that you will not,
directly or indirectly, as an officer, director, employee, consultant, owner,
manager, member, partner, or in any other capacity solicit, perform, or provide,
or attempt to perform or provide Conflicting Services in the United States, nor
will you assist another person to solicit, perform or provide or attempt to
perform or provide Conflicting Services in the United States. You and the
Company agree that for purposes of this Agreement, “Conflicting Services” means
any product, service, or process or the research and development thereof, of any
person or organization other than the Company that is substantially similar to
or competitive with a product, service, or process, including the research and
development thereof, of the Company. Notwithstanding the above, you will not be
deemed to be engaged directly or indirectly in any Conflicting Services if you
participate in any such business solely as a passive investor in up to one
percent (1%) of the equity securities of a company or partnership, the
securities of which are publicly traded.

 

h.Termination of Consulting Period. This Agreement is effective as of the
Separation Date above and shall remain in effect until June 30, 2018 provided,
however, that (i) Consultant may terminate this Agreement at any time, upon
written notice, and (ii) Adverum may terminate this Agreement upon written
notice in the event of a material breach of this Agreement by Consultant or in
the event that Consultant becomes employed by, provides consulting services or
otherwise engages in any business activity (other than passive investment) for
competitor companies..

 

4.

Other Compensation and Benefits. You acknowledge and agree that you are not
entitled to, and will not receive, any severance benefits from the Company in
connection with your resignation of employment.

 

 

5.

Expense Reimbursements. You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.

 

 

6.

Return of Company Property. By the close of business on the Separation Date, you
agree to return to the Company all Company documents (and all copies thereof)
and other Company property which you have in your possession or control,
including, but not limited to, Company files, notes, drawings, records, plans,
forecasts, reports, studies, analyses, proposals, agreements, financial
information, research and development information, sales and marketing
information, customer lists, prospect information, pipeline reports, sales
reports, operational and personnel information, specifications, code, software,
databases, computer-recorded information, tangible property and equipment
(including, but not limited to, computers, facsimile machines, mobile
telephones, servers), credit cards, entry cards, identification badges and keys;
and any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part). You agree that you will make a diligent search to locate any such
documents, property and information by the close of business on the Separation
Date.

 

 



Page 2

 



--------------------------------------------------------------------------------

 

 

 

 

 

7.

Proprietary Information Obligations. You acknowledge and reaffirm your
continuing obligations under your Proprietary Information and Inventions
Agreement.

 

 

8.

Nondisparagement. You agree not to disparage the Company, its officers,
directors, employees, shareholders, and agents, in any manner likely to be
harmful to its or their business, business reputation, or personal reputation;
provided that you will respond accurately and fully to any request for
information if required by legal process or in connection with a government
investigation. In addition, nothing in this provision or this Agreement is
intended to prohibit or restrain you in any manner from making disclosures that
are protected under the whistleblower provisions of federal or state law or
regulation.

 

 

9.

No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

 

 

10.

Release of Claims. You hereby generally and completely release the Company and
its directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring at any time prior to and including the date you sign this
Agreement. This general release includes, but is not limited to: (a) all claims
arising out of or in any way related to your employment with the Company or the
termination of that employment; (b) all claims related to your compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the California Labor Code (as amended), the California
Family Rights Act, the Age Discrimination in Employment Act (“ADEA”) and the
California Fair Employment and Housing Act (as amended). Notwithstanding the
foregoing, you are not releasing the Company hereby from any obligation to
indemnify you pursuant to the Articles and Bylaws of the Company, any valid
fully executed indemnification agreement with the Company, applicable law, or
applicable directors and officers liability insurance. Also, excluded from this
Agreement are any claims that cannot be waived by law.

 

 

11.

ADEA Release. You acknowledge that you are knowingly and voluntarily waiving and
releasing any rights you have under the ADEA, and that the consideration given
for the waiver and releases you have given in this Agreement is in addition to
anything of value to which you were already entitled. You further acknowledge
that you have been advised, as required by the ADEA, that: (a) your waiver and
release does not apply to any rights or claims that arise after the date you
sign this Agreement; (b) you should consult with an attorney prior to signing
this Agreement (although you may choose voluntarily not to do so); (c) you have
twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to sign it sooner); (d) you have seven (7) days following the date
you sign this Agreement to revoke this Agreement (in a written revocation sent
to me); and (e) this Agreement will not be effective until the date upon which
the revocation period has expired, which will be the eighth day after you sign
this Agreement provided that you do not revoke it (the “Effective Date”).

 

 

12.

Section 1542 Waiver. In giving the release herein, which includes claims which
may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code, which reads as follows:

 

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 



Page 3

 



--------------------------------------------------------------------------------

 

 

 

 

 

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of claims herein, including but not limited to your release of
unknown claims.

 

13.

Protected Rights. You understand that nothing in this Agreement limits your
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Occupational Safety and Health Administration, the California Department of Fair
Employment and Housing, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”). You further understand this Agreement does not limit your ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. While this Agreement does not limit your right to receive an award for
information provided to the Securities and Exchange Commission, you understand
and agree that, to maximum extent permitted by law, you are otherwise waiving
any and all rights you may have to individual relief based on any claims that
you have released and any rights you have waived by signing this Agreement.

 

 

14.

Representations. You hereby represent that you have been paid all compensation
owed and for all hours worked, have received all the leave and leave benefits
and protections for which you are eligible pursuant to the Family and Medical
Leave Act, the California Family Rights Act, or otherwise, and have not suffered
any on-the-job injury for which you have not already filed a workers’
compensation claim.

 

 

15.

Miscellaneous. This Agreement, constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
its subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable. This Agreement will be deemed to
have been entered into and will be construed and enforced in accordance with the
laws of the State of California without regard to conflict of laws principles.
Any ambiguity in this Agreement shall not be construed against either party as
the drafter. Any waiver of a breach of this Agreement shall be in writing and
shall not be deemed to be a waiver of any successive breach. This Agreement may
be executed in counterparts and facsimile signatures will suffice as original
signatures.

 

 

If this Agreement is acceptable to you, please sign below and return the
original to me. You have twenty-one (21) calendar days to decide whether you
would like to accept this Agreement, and the Company’s offer contained herein
will automatically expire if you do not sign and return it within this
timeframe.

 

We wish you the best in your future endeavors. Sincerely,

 

By:

/s/Leone Patterson

 

Leone Patterson

CFO, Interim CEO and President

 



Page 4

 



--------------------------------------------------------------------------------

 

 

 

 

 

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

/s/Athena Countouriotis

Athena Countouriotis

 

2018-05-08 | 12:03:41 PDT

Date

 



Page 5

 



--------------------------------------------------------------------------------

 

 

 

 

 

EXHIBIT A

 

SUMMARY OF EQUITY GRANTS FOR ATHENA COUNTOURIOTIS

 

Grant Type

Grant Date

Shares

Price

# of Shares anticipated to vest on or by June 30, 2018

NQ (ISO)

6/19/2017

213,000

$2.90

53,250

RSU

6/19/2017

150,000

--

37,500

ISO

2/15/2018

160,000

$6.40

0

 



Page 6

 

